Citation Nr: 1806793	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to December 1945.  His decorations included a Purple Heart medal and a Combat Infantryman Badge.  He died in October 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Milwaukee Pensions Center.  Due to the location of the appellant's residence, jurisdiction of this appeal is with the Regional Office (RO) in Cleveland, Ohio.  In May 2015, the appellant testified at a videoconference hearing conducted before the undersigned.  

The case was remanded in November 2015 and July 2017 for further development.


FINDINGS OF FACT

1.  The Veteran died in October 2010 from cardiopulmonary arrest status post CPR due to or a consequence of pneumonia with dysphagia, coronary artery disease (CAD) as other significant conditions contributing to death but not resulting in the underlying cause. 

2.  The Veteran's cardiopulmonary arrest, pneumonia, dysphagia, and CAD are not shown to be etiologically related to service.

3.  At the time of his death, service connection had been established for headaches, bilateral hearing loss, residuals of lumbosacral strain, and tinnitus; his disabilities did not contribute substantially or materially, combine to cause, or aid or lend assistance to the production of death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Service connection claim

A. Applicable laws and regulations

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even those evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C. § 1310.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  


B. Cause of death

The Veteran died in October 2010.  At the time of his death, service connection was established for headaches, bilateral hearing loss, residuals of lumbosacral strain, and tinnitus.  His death certificate shows that the immediate cause was cardiopulmonary arrest status post CPR with underlying cause of pneumonia; other significant conditions contributing to death, but not resulting in the underlying cause included dysphagia, CAD, and dementia.  The Board has reviewed the service treatment records and notes no treatment for pneumonia, dysphagia, CAD, or dementia.  The Veteran was treated for a questionable brain concussion from a bursting shell in September 1944; he was reportedly unconscious for unknown period.  An October 1944 record reveals that there was no evidence of brain damage, while a November 1944 record indicates the Veteran had a moderate concussion.  No residuals of the concussion were indicated in the December 1945 separation examination and physical.

Given the above, the questions for the Board are whether there is an etiological relationship, or nexus, between the cause of death and service, specifically the in-service treatment for a concussion; or, whether his service-connected disabilities contributed to his death.  The appellant testified that the Veteran had dysphagia related to the concussion that exacerbated the pneumonia leading to his death during her May 2015 hearing.  In a March 2013 statement, she also asserted that the Veteran had posttraumatic stress disorder (PTSD) related to his service and that that caused or aggravated his CAD.  Evidence directly addressing the question of nexus is limited to June 2013, August 2013, July 2016, and September 2017 VA medical opinions.  

The June 2013 examiner found, after a claims file review, that it was less likely that the Veteran's dementia was related to the in-service concussion.  They reasoned that there was insufficient evidence of the dementia beginning until recent times before the Veteran's death, and, if it were related to the concussion, it would have had to start in close proximity to the injury.  The examiner also opined that although the service-connected lumbosacral strain could result in decreased physical activity, there was insufficient evidence that that condition resulted in changes in activity for the Veteran.  They opined that the most important risk factors for CAD in the Veteran would be his genetic makeup and longstanding history of smoking.  They opined that it was less likely as not that decreased physical activity played a substantial or material role in the production of CAD in the Veteran.

The August 2013 examiner found, after a claims file review, that it was less likely as not that the Veteran had a diagnosis of PTSD.  They reported that although attempting to diagnose a mental illness retrospectively was inherently problematic given the importance of the clinical interview, their opinion was based upon available evidence to include self-report, the medical record, and the criteria for PTSD consistent with the DSM-IV.  They noted that the Veteran had had numerous contacts with medical professionals and other VA providers.  They observed that since 1997, the Veteran had substantial medical care resulting in over 30 diagnoses or problems entered into the electronic medical record.  They noted that none of these entries included the diagnosis of PTSD or an anxiety disorder, and that none of those contacts resulted in documented chronic concerns of PTSD or referral for assessment/treatment.  The examiner discussed that while treatment records contained isolated references to mental health symptoms, there was no evidence to suggest symptoms consistent with the diagnosis of PTSD.  

The July 2016 examiner found, after a claims file review, that it was less likely as not that the Veteran's service-connected conditions either caused his death or contributed substantially or materially to cause his death.  They noted that dysphagia was a contributing condition to the Veteran's death, in addition to the materials the appellant provided in support of her claim regarding traumatic brain injury (TBI) and dysphagia.  They opined that dysphagia could and did occur as a result of a TBI, usually a severe TBI with significant loss of consciousness.  They opined that it would occur at the time of the TBI and be noted within a short time of the TBI; dysphagia would not develop many years after a TBI.  The examiner noted that there was no mention of dysphagia or similar symptoms in the initial medical records after the Veteran's service.  They also noted that there was no evidence that Veteran had a moderate-to-severe TBI with loss of consciousness of the type that would have resulted in dysphagia.  The examiner concluded that it was unlikely that the dysphagia was a result of the Veteran's blast exposure in the service, post concussion headaches (or TBI).  The examiner discussed the Veteran's service treatment records regarding the blast exposure.  They noted that about December 1944, the Veteran was reclassified and sent to duty with a trucking outfit and that he remained on duty until he was discharged and went home in December 1945.  They noted that he lived and worked on farm and also worked as a coal miner from August 1947 to February 1948 and then he returned to his farm.  The examiner observed that the Veteran was noted to have daily headaches; however, there was no mention of dysphagia.  The examiner further noted that the Veteran was able to continue in active duty with a trucking outfit.  They concluded that it was unlikely that he sustained a moderate-to-severe TBI.

The examiner also opined that it was less likely as not that the Veteran's dysphagia, CAD, or dementia were caused by/permanently aggravated by any of the Veteran's service-connected disabilities.  They noted that CAD has established risk factors; non-treatable risk factors include family history, ethnicity and age, and could not be changed.  They also reported that treatable risk factors included tobacco exposure, high blood pressure, high cholesterol, obesity, physical inactivity, diabetes, unhealthy diets, and harmful use of alcohol.  They observed that the Veteran was noted to have a longstanding history of smoking and that his age of older than 80 was also a factor.  The examiner opined that headaches, residuals of lumbosacral strain, bilateral hearing loss, and tinnitus were not established risk factors, thus unlikely to be a cause/permanently aggravate the Veteran's CAD.

The examiner further opined that as regards dementia, it had established risk factors including age, family history, and genetics.  They opined that brain injuries (specifically repetitive brain injuries seen in boxing and football players) and severe TBI with significant loss of consciousness were associated with dementia.  They opined that there was no evidence that the Veteran had a severe TBI with prolonged loss of consciousness or repetitive brain injuries.  The examiner concluded that the residuals of lumbosacral strain, bilateral hearing loss, and tinnitus were not established risk factors for dementia, thus unlikely to be a cause of/permanently aggravate the Veteran's dementia.

In a September 2017 addendum opinion, the 2016 examiner again opined that it was less likely as not that the Veteran's service-connected conditions either caused his death, or contributed substantially or materially to cause his death.  With regards to the Veteran's pneumonia, they opined that pneumonia was almost always a result of an infectious process (typically a result of bacterial/viral infection).  They opined that there was no medical relationship between the infectious process/pneumonia and the Veteran's service-connected conditions.  The examiner reported that non-modifiable risk factor for pneumonia included age over 65; the Veteran was 80 years old at the time of his death.  They also noted that the Veteran had a history of chronic obstructive pulmonary disease and that that was an established risk factor for pneumonia.  The examiner further opined that smoking was also an established risk factor for pneumonia; the Veteran had a long history of smoking.  The examiner opined that while dysphagia was a risk factor for the development of pneumonia, the Veteran was not service-connected for dysphagia.  The examiner concluded that none of the Veteran's service-connected conditions were established risk factors for the development of an infectious process/pneumonia.

The Board finds that the collective VA medical opinions are the most probative evidence of record, as the examiners reviewed the claims file and provided detailed rationales.  The June 2013 and 2016 examiners' opinions both show that the Veteran's dementia was not related to his military service.  The June 2013 opinion further shows that the Veteran's lumbar spine disability did not cause his CAD.  The August 2013 examiner's opinion shows that the Veteran did not have PTSD.  The 2016 examiner's opinion, with 2017 addendum, shows that the Veteran's service-connected disabilities did not cause or aggravate pneumonia, dysphagia, CAD, or dementia.  There are no medical opinions relating the Veteran's cause of death to service or to his service-connected disabilities contributed to his death.  

As to the appellant's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis, the onset date of such diagnosis, or the causal effect of one medical condition on another.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


